Case 1:20-cv-08297-SHS Document 17 Filed 03/04/21 Page 1of1

oe: a i) ENTO N S Timothy J. Straub Dentons US LLP
Managing Associate

4221 Avenue of the Americas

; New York, NY 10020-1089
timothy.straub@dentons.com United States
D +1212 768 6821

*¢ ¢ Salans FMC SNR Denton McKenna Long
dentons.com

March 4, 2021

MEMO ENDORSED
VIA ECF

The Honorable Sidney H. Stein
United States District Judge
Southern District of New York
500 Pearl Street

New York, New York 10007

Re: Romero v. Barbell Appare/ L.L.C.: Case No. 20-cv-08297-SHS
Dear Judge Stein:
We represent defendant Barbell Apparel L.L.C. (“Defendant”) in the above-referenced matter. Together
with counsel for Plaintiff, we jointly and respectfully move the Court to stay all case deadlines in this
action for forty five (45) days. This requested adjournment will permit the parties to finalize their efforts to
bring about the voluntary dismissal of all claims asserted in this action without further litigation. Once
those efforts are complete, the parties will file a stipulation of voluntary dismissal.
We thank the Court for its courtesies and consideration.

Respectfully submitted,

/s/ Timothy J. Straub
Timothy J. Straub

cc: All counsel of record (by ECF)

The initial conference is adjourned to June 10, 2021, at 10:00 a.m. If the
stipulation of dismissal is filed before June 10, the conference will be
cancelled.

Dated: New York, New York

2
Mean An ete SO ORDERED:

     

. Stein, U.S.D.J.

 

 
